Title: From George Washington to Charles Cotesworth Pinckney, 5 June 1799
From: Washington, George
To: Pinckney, Charles Cotesworth



My dear Sir,
Mount Vernon 5th June 1799

Your favor of the 20th Ulto from Mulberry Grove, came duly to hand, and would have received an earlier acknowledgment had I not allowed time for the completion of your visit to the Frontier Posts, in the State of Georgia.
I thank you for the interesting details you took the trouble of communicating in that letter, and its enclosures; but it was not, nor is it, my wish to inflict such burthensome Communications upon you. To give me a general view of the state of Military matters, and of the temper of our Neighbours on your borders; and the arrangement of the Southern Corps and prospect of filling them; Of the disposition of the Troops, and general Politicks of the three Southern (Atlantic) States, and of Tennessee (as far as you could ascertain them), is all I had in view by the request contained in my former letter; and all I mean to ask of you at present.
I am fully persuaded, my dear Sir, that your own judgment and experience in Military matters would be but little assisted by any advice that is in my power to give you; I feel, nevertheless, the compliment which your asking of it conveys.
Your letter to Captn Presley Thornton I delivered with my own

hands. He is grateful for the honor you have conferred, and ⟨holds⟩ himself (as I presume he has, or will inform you, by letter) of his readiness to obey your orders at any time, or in any manner, you may find it expedient to communicate them to him. You will, I trust, find him an honorable man; none was ever more so than his father; and those who are better acquainted with his conduct than I am, say, the son inherits the fathers virtues.
Of those matters which you have communicated to the Secretary of War, I shall say nothing. It rests with him to decide on them; to do which, you have furnished him with clear & ample details, as appears by the copies thereof sent me.
Mrs Washington is thankful to you for the Melon seeds you had the kindness to send her, and unites with me in best wishes for you, Mrs Pinckney and the young ladies; and with sincere esteem & regard I am, My dear Sir, Your Affecte Hble Servant

Go: Washington

